KAHUKU PLANTATION CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Kahuku Plantation Co. v. CommissionerDocket No. 19156.United States Board of Tax Appeals13 B.T.A. 292; 1928 BTA LEXIS 3275; September 5, 1928, Promulgated *3275  Opinion in Kahuku Plantation Co.,12 B.T.A. 977">12 B.T.A. 977, modified upon rehearing.  s. milton Simpson, Esq., for the petitioner.  L. C. Mitchell, Esq., for the respondent.  PHILLIPS *292  PHILLIPS: After the promulgation on June 29, 1928, of the findings of fact and opinion of the Board herein, directing the computation of the deficiency under Rule 50, the petitioner filed its motion that the Board permit reargument of this proceeding or, in the alternative, that the submission of the record be vacated and that the record be reopened for the presentation of further evidence and argument.  *293  From the affidavits filed in support of such motion it appeared probable that because certain terms had been used by witnesses in their testimony in a technical or limited sense there had been a misunderstanding of the testimony and that the Board was in error in its conclusion, expressed in its opinion, that an undetermined portion of the loss paid with respect to the 1922 crop represented a payment of the estimated profits on acreage which comprised no part of that crop.  The testimony given at the hearing was not sufficiently clear to*3276  indicate whether the conclusion reached by the Board was the correct interpretation of the testimony of the witnesses of whether the affidavits correctly expressed the situation.  In such circumstances the motion for a reargument was denied and a motion to reopen the record for the submission of further testimony was granted.  The proceeding having come on for further hearing, the parties appeared and stipulated as follows: The award with respect to the loss on the 1922 crop was based entirely on the acreage which was either seeded or ratooned and no part of that loss arose from any uncultivated area or any area which was not seeded or ratooned.  From this stipulation it appears that the amount of losses paid with respect to the 1922 crop was definitely related to the crop of that year and constitute a part of the receipts from that crop.  It did not represent to any extent profits foregone on acreage which was not cultivated, as we had at first understood to be the case.  It follows that under the principles discussed in our previous opinion no part of the amount paid in 1920 on account of the award for losses to the 1922 crop is to be reported as income in 1920.  Proposed recomputations*3277  of the deficiency should be submitted in accordance with the opinion promulgated June 29, 1928, as modified herein.  Decision will be entered under Rule 50.